Newburger, J. (dissenting).
This is an action for breach of promise of marriage. The jury returned a verdict of $25,000 for the plaintiff.
Sufficient evidence was given at the trial to establish the contract between the parties and the breach thereof by the defendant.
It is contended by the defendant that the court erred in submitting to the jury the question of exemplary damages.
In the course of the charge, the learned trial judge said: “ In an ordinary action for the violation of a contract, a person is simply entitled to the money damage which he suffers, but the courts have decided that that rule of law does not apply to actions of that character. If you should believe, for instance, in tills case, that the defendant, with evil mind and motive, violated the promise of marriage, then you would have the right to give vindicative damages, for the reason that has been stated in the language of the Court of Appeals, as a punishment to the defendant for the violation of a contract of this high character. That is the law, gentlemen, in case you and the plaintiff entitled to a verdict, and in case-you believe there was a promise to marry, and that with evil mind and motive .he broke the promise.”
After referring to the defendant’s pecuniary standing, he added: “Before you can render a verdict in favor of the plaintiff, you must be convinced by the weight.of evidence that there was a promise to marry, and that defendant violated that promise. In case you determine that question affirma*202tively, the next question for you to determine will he that of damages, and in that connection you have the right to take into consideration all the surrounding facts, circumstances and actions of the parties, for the purpose of determining whether or not the defendant broke that promise with evil mind and motive.
“ If you believe that he did break that promise with evil mind and motive, then I charge you that you have the right to give vindicative damages to the plaintiff, not so much as compensation for her, as the Court of Appeals has stated, but by way of punishment to the defendant, but in no event can the verdict exceed the amount asked for in this case, which is the sum of $50,000.
“ In conjunction with the financial standing of the defendant, if you determine that the plaintiff is entitled to a verdict, you may also consider, in case you determine that there were any elements of that character in the case, the mortification which the plaintiff suffered in consequence of this refusal by the defendant to carry out the promise to marry, her disappointment, her wounded feelings, and the injury to her future prospects. All of those things are elements which may enter into the case for the purpose of fixing the amount of damages that the plaintiff is entitled to, in case you determine that she is entitled to a verdict at all.”
The question of damages, compensatory and vindicative, was properly and clearly submitted to the jury by the learned trial judge. Hunt v. Bennet, 19 N. Y. 173; Johnson v. Jenkins, 24 id. 252; Thorn v. Knapp, 42 id. 477; Chellis v. Chapman, 125 id. 214.
I do not think the damages given by the jury are excessive.
The action is intended as an indemnity for the temporal losses which the plaintiff has suffered, and that embraces the injury to the feelings, the wounded pride, and all the disappointments resulting from the failure of marriage, as well as in the losses it has occasioned.
From the nature of the case, it has been found impossible to fix the amount of compensation by any precise rule, and the *203measure of damages is a question for the sound discretion of the jury, subject, of course, to the general restriction that a verdict influenced by prejudice, passion or corruption, will not he allowed to stand. Of course, that discretion is not so absolute as to he independent of a consideration of the evidence.
That the amount of defendant’s pecuniary means is a factor of some importance, is a circumstance which the jury may find has its influence upon the mind of the woman in determining the question of consent or refusal.
The ability of the man to support her in comfort, and the station of life which marriage with him holds forth, are matters which may be weighed in connection with an agreement to marry.
According to the plaintiff’s testimony, defendant stated to her on one occasion, that he was worth the sum of $250,000, while the defendant admitted on the trial that he was worth at that timeu$140,000 • the verdict, therefore, cannot be deemed excessive.
In Chellis v. Chapman, 125 N. Y. 214, plaintiff, a school teacher, forty-six years of age, sued the defendant, a farmer, for breach of promise of marriage; there was no evidence of the defendant’s financial reputation, except the general statement that he was wealthy. A verdict of $8,000 was held not to he excessive. In Campell v. Arbuckle, 21 N. Y. St. Repr. 412, affirmed by the Court of Appeals, a verdict of $45,000 was also held not to be excessive.
In Minick v. City of Troy, 19 Hun, 258, Bookes, J., said: “ The question of damages was within the proper and peculiar province of the jury. It rested in their sound discretion under all the circumstances of the case, and unless the damages are so outrageous as to strike every one with the enormity and injustice of them, and so as to induce the court to believe that the jury must have acted from prejudice, partiality or corruption, we cannot consistently with the precedents, interfere with the verdict.
It is not enough to say that in the opinion of the court, the damages are high, and that we would have given much less.
*204It is the judgment of the jury, not the judgment of the court, which is to assess damages in actions for personal torts and injuries.
A careful examination of the appeal book, and of the authorities above referred to, leads me to the opinion that the verdict was not excessive, and the judgment should not be interfered with.
For these reasons, the judgment appealed from should be affirmed, with costs.
Judgment reversed, new trial ordered, costs to abide event.